Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamar Turner appeals the district court’s order denying his motion to receive credit for jail time. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court without prejudice to Turner’s right to seek relief from the Bureau of Prisons or by a 28 U.S.C.A. § 2241 (West 2000 & Supp.2012) petition. United States v. Turner, No. 3:08-cr-00015-RJC-8 (W.D.N.C. Aug. 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.